UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 02-7505



In Re:   WILLIAM WISE MURRAY,

                                                         Petitioner.



          On Petition for Writ of Mandamus.   (CR-93-470)


Submitted:   November 5, 2002         Decided:     February 10, 2003


Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


William Wise Murray, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Wise Murray petitions for a writ of mandamus.              He

seeks an order for immediate release from confinement on the ground

that the government failed to prove at trial that he used a sawed-

off shotgun during the commission of an armed robbery.

     Mandamus relief is available only when the petitioner has a

clear right to the relief sought.       See In re First Fed. Sav. & Loan

Assn., 860 F.2d 135, 138 (4th Cir. 1988).        Further, mandamus is a

drastic   remedy    and   should   only    be   used   in    extraordinary

circumstances.     See Kerr v. United States Dist. Court, 426 U.S.

394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus may not be used as a substitute for appeal.             See In re

United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

     The relief sought by Murray is not available by way of

mandamus. Accordingly, although we grant leave to proceed in forma

pauperis, we deny the petition for writ of mandamus.           We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                            PETITION DENIED




                                    2